    Case: 1:18-cv-02952 Document #: 90 Filed: 04/03/19 Page 1 of 8 PageID #:381




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PATRICK PRINCE,                                   )
                                                  )         Case No. 18 C 2952
       Plaintiff,                                 )
                                                  )         Hon. John Z. Lee,
       v.                                         )         District Judge
                                                  )
KRISTON KATO, et al.,                             )         Hon. Sunil R. Harjani,
                                                  )         Magistrate Judge
       Defendants.                                )


       MOTION TO COMPEL PRODUCTION OF DOCUMENTS DEFENDANTS
        HAVE RECEIVED IN RESPONSE TO THIRD-PARTY SUBPOENAS

       Plaintiff, PATRICK PRINCE, by his attorneys, pursuant to Federal Rule of Civil

Procedure 37, respectfully moves the Court for an order requiring Defendants to produce

documents they have received in response to their Rule 45 subpoenas in this matter, stating in

support as follows:

                                        INTRODUCTION

       This motion concerns a recurring and expensive issue in federal civil rights cases litigated

in this District. Defendants have refused to respond to a Rule 34 request for production from

Plaintiff, which asks Defendants to produce all documents they have received in response to

Rule 45 subpoenas that they have served on third-parties. Despite the fact that Defendants

possess these documents, they will not send them to Plaintiff. Instead, they have directed

Plaintiff to obtain them from a third-party vendor at the price of approximately 50 cents per

page. In total, Plaintiff would have to pay thousands of dollars to receive electronic copies of

documents that Defendants already possess.

       There is no justification under the Federal Rules of Civil Procedure for imposing this sort

of cost on an opposing party (or for enriching a third-party vendor) in federal litigation. In fact,
     Case: 1:18-cv-02952 Document #: 90 Filed: 04/03/19 Page 2 of 8 PageID #:382




Defendants’ approach is directly contrary to Rule 1, which provides that the Rules “should be

construed, administered, and employed by the Court and the parties to secure the just, speedy,

and inexpensive determination of every action and proceeding.” FED. R. CIV. P. 1. This Court

should compel Defendants to respond to Plaintiff’s request for production and to produce

documents they have received in response to their third-party subpoenas in this case.

                                          BACKGROUND

        As is customary in federal civil rights cases, Plaintiff in this case has served a Rule 34

request for production on all Defendants, asking Defendants to produce “[a]ll Documents

obtained via third party subpoena in this litigation . . . .” Exhibit A (Plaintiff’s First Set of

Requests for Production to All Defendants) at 5 (No. 33). Defendants have served more than two

dozen subpoenas on third-parties in discovery so far, collectively seeking the production of

thousands of pages of documents. Exhibit B (Defendants’ Subpoenas).

        Typically, a party will respond to such a request by producing the documents they have

received in response to third-party subpoenas. The vast majority of subpoena responses are

provided by the subpoenaed third-party without cost to the party who serves the subpoena, and

where the subpoenaed third-party does impose some cost, it is minimal. Moreover, in the modern

age, most documents are stored by parties and third-parties electronically, so that they can be

produced with the push of a button.

        In this case, Defendants have responded to Plaintiff’s request to produce documents that

are responsive to subpoenas by saying that they “will provide notice of any records subpoenas

and make any responsive documents available to Plaintiff, consistent with the Federal Rules of

Civil Procedure.” Exhibit C (Individual Defendants’ Response to Plaintiff’s Request for

Production to All Defendants) at 11 (No. 33). Pursuant to the Rules, Plaintiff has asked



                                                    2
    Case: 1:18-cv-02952 Document #: 90 Filed: 04/03/19 Page 3 of 8 PageID #:383




Defendants to produce the responsive documents. Defendants have refused to do so. Exhibit D

(Rule 37 Correspondence between the Parties).

       Instead, Defendants have instructed Plaintiff that, if he wants copies of the documents, he

should pay a third-party vendor called Record Copy Service (RCS) for those copies. Defendants

have apparently contracted with RCS to administer their subpoenas sent to third-parties. Plaintiff

contacted RCS to inquire about production of the documents. RCS advised that production of the

documents to Plaintiff would cost Plaintiff approximately 50 cents per page, or thousands of

dollars in total based on the documents produced in response to Defendants’ subpoenas so far.

       Plaintiff conferred with Defendants on the issue, by email and in a conference call,

explaining that it is unfair and legally unsound to require Plaintiff to pay a third-party vendor for

documents that Defendants already possess. Defendants have taken the position that the Rules do

not require them to produce those documents, and that instead they can satisfy Rule 34’s

inspection requirement by providing for Plaintiff to buy the documents from a third-party

vendor. The parties are at impasse, requiring this motion. See Exhibit D.

                                           DISCUSSION

       While it is the prerogative of the City of Chicago and the attorneys it employs to contract

with vendors to assist in litigation, it cannot require an opposing party to pay exorbitant sums to

its vendors for documents that Defendants are required to produce under the Federal Rules. Put

simply, Defendants are refusing to produce documents they possess and instead seek to have

Plaintiff pay a company unrelated to the litigation for those documents. If such an approach were

countenanced, it would quickly accelerate the costs of federal litigation, rendering access to the

courts even further out of reach for civil rights plaintiffs. The Federal Rules plainly prohibit

Defendants’ approach.



                                                  3
     Case: 1:18-cv-02952 Document #: 90 Filed: 04/03/19 Page 4 of 8 PageID #:384




        Rule 34 requires a party responding to a request for production to either permit inspection

or produce copies of requested documents in the party’s possession, custody, or control. FED. R.

CIV. P. 34(b)(2)(B); see also Amended Standing Order Regarding Mandatory Initial Discovery

Pilot Project ¶ (c) (describing the manner in which parties are required to produce hard-copy and

electronic files in their possession). There is no dispute that Defendants have received responses

to their subpoenas and now possess the documents that Plaintiff is requesting. And Defendants

have not produced those documents or permitted Plaintiff to inspect the documents in their

possession. Instead, they have said that Plaintiff should pay a third-party vendor for copies of the

documents, at a significantly inflated price. Nothing in Rule 34 authorizes such a procedure.

        In fact, nothing in the Federal Rules authorizes Defendants’ proposed procedure. On the

contrary, the Supreme Court noted in Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 358

(1978), that, under the discovery rules, “the presumption is that the responding party must bear

the expense of complying with discovery requests,” unless there is some undue burden or

expense. See also FED. R. CIV. P. 26, Advisory Committee Note, 2015 Amendment (noting that,

while Rule 26 allows for protective order allocating the expense of disclosure or discovery, that

provision “does not imply that cost-shifting should become a common practice. Courts and

parties should continue to assume that a responding party ordinarily bears the costs of

responding.”). In this instance, there is no undue expense imposed on Defendants by requiring

them to produce documents already in their possession—that is the baseline expectation in all

federal litigation. Moreover, it was Defendants, not Plaintiff, who decided that it was necessary

to discover the documents that they chose to subpoena, and so Defendants cannot argue that

Plaintiff has imposed any burden on them. 1 Finally, to the extent that Defendants possess


        1
          It is telling that Defendants have not moved for an order under Rule 26 requiring cost-shifting,
which is the usual procedure where one party is concerned that discovery requests impose an undue cost.

                                                     4
    Case: 1:18-cv-02952 Document #: 90 Filed: 04/03/19 Page 5 of 8 PageID #:385




electronic versions of the documents they subpoenaed, there is no argument that producing those

documents to Plaintiff electronically imposes any burden at all—undue or otherwise.

        Moreover, it is established law that a party who possesses or controls documents must

produce them, even if those same documents are also in the possession of a third-party, such as

the third-party vendor that Defendants used to send subpoenas and receive responsive

documents. 8B Wright, et al., Federal Practice & Procedure § 2208 (3d ed. Nov. 2018 update)

(“[A] party cannot immunize a document from inspection by turning it over to a nonparty so long

as it remains in the party’s control.”). Accordingly, Defendants cannot point to a third-party who

possesses documents that they also possess and require Plaintiff to obtain documents from that

third-party instead of from Defendants. Consider if Defendants, instead of taking their current

position, had refused to produce documents they had obtained via subpoena and had demanded

that Plaintiff subpoena the same documents himself with a second subpoena. That position would

be equally as untenable as the position Defendants have taken.

        Defendants’ demand that Plaintiff pay a third-party vendor for documents already in their

possession is also antithetical to Rule 1’s emphasis on the “inexpensive determination of every

action and proceeding.” In fact, Defendants’ approach represents a completely unnecessary

escalation of litigation costs. Most third-parties who receive subpoenas respond without

imposing any cost on the party who serves the subpoena. So in most cases, Defendants’ approach

would introduce a litigation expense that otherwise would not exist. In some situations, a third-

party who faces a subpoena that calls for a burdensome response will ask the subpoenaing party

to bear all or part of the cost, which typically results in the parties having some discussion about

whether cost-sharing is appropriate in light of the documents sought. Even in that circumstance,


Defendants have not done so here because they have no basis on which to obtain such an order. Instead,
they have simply refused to produce responsive documents.

                                                   5
    Case: 1:18-cv-02952 Document #: 90 Filed: 04/03/19 Page 6 of 8 PageID #:386




Defendants’ approach would impose an entirely separate and additional cost in the litigation: the

third-party vendor Defendants are using does not alleviate the cost faced by the third-party

responding to the subpoena; instead, it adds an extra, unnecessary cost for sending the subpoena

and receiving the responsive documents. Accordingly, in all circumstances Defendants’ approach

increases the cost of litigation without any basis.

       Moreover, while Defendants are entitled to contract out tasks relating to litigation to

vendors, and to pay those vendors for their services, they cannot require the opposing party to

bear part of the cost of that choice. E.g., Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991)

(explaining that the “‘American Rule’ prohibits fee shifting in most cases”). Plaintiff in no way

consented to hire a third-party vendor to perform the largely ministerial task of serving

subpoenas on third-parties and receiving documents in response. Particularly not at the

exorbitant cost that Defendants and RCS intend to impose. If Defendants’ position were

accepted, then parties to federal litigation could enrich third-party vendors in a great number of

cases, imposing unnecessary and enormous costs on litigants.

       Civil rights litigation is already expensive, and many civil rights plaintiffs lack the

financial means to pay litigation expenses. Systematically imposing a completely unnecessary

cost on plaintiffs will further close the courthouse doors to meritorious civil rights claims. For

that reason as well, the Court should categorically reject Defendants’ position.

                                          CONCLUSION

       For all of the foregoing reasons, Defendants’ position is improper under the Federal

Rules. This Court should compel Defendants to produce documents in their possession that they

have received in response to their third-party subpoenas.




                                                  6
    Case: 1:18-cv-02952 Document #: 90 Filed: 04/03/19 Page 7 of 8 PageID #:387




                                            RESPECTFULLY SUBMITTED,

                                            /s/ Steven Art
                                            One of Plaintiff’s Attorneys
Jon Loevy
Steven Art
David B. Owens
Scott Drury
LOEVY & LOEVY
311 N. Aberdeen St., 3rd Fl.
(312) 243-5900
steve@loevy.com




                                        7
    Case: 1:18-cv-02952 Document #: 90 Filed: 04/03/19 Page 8 of 8 PageID #:388




                                CERTIFICATE OF SERVICE

       I, Steven Art, an attorney, hereby certify that on April 3, 2019, I served the foregoing

MOTION TO COMPEL PRODUCTION OF DOCUMENTS DEFENDANTS HAVE

RECEIVED IN RESPONSE TO THIRD-PARTY SUBPOENAS using the Court’s CM/ECF

system, which effected service on all counsel of record.

                                                     /s/ Steven Art
                                                     One of Plaintiff’s Attorneys
Jon Loevy
Steven Art
David B. Owens
Scott Drury
LOEVY & LOEVY
311 N. Aberdeen St., 3rd Fl.
(312) 243-5900
steve@loevy.com




                                                8
